Exhibit 10.28

BEFORE THE INSURANCE DIVISION OF IOWA

Bond No.LPM 8166104

IN THE MATTER OF THE APPLICATION OF     SELF-INSURANCE   BOND FOR Employer, for
a Certificate of   Relief from Insurance LIABILITY UNDER IOWA CODE   CHS. 85,
85A, 85B, and 86

KNOW ALL MEN BY THESE PRESENTS:

That Labor Ready Midwest, Inc. of Tacoma, Washington, as Principal,and Fidelity
and Deposit Company of Maryland of  Baltimore, Maryland as Surety, are held and
firmly bound unto the Insurance Division of Iowa, for the use and benefit of
each and all the employees of the Principal, including their dependents, and The
Insurance Division of Iowa, in the sum of Four Hundred Fifty Thousand and
00/100~ Dollars, ($450,000.00***) for the payment of which, well and truly to be
made, the Principal binds itself, its heirs, executors, administrators,
successors and assigns, and the Surety binds itself, its successors and assigns,
jointly and severally by these presents:

          WHEREAS, in accordance with the provisions of Iowa Code section 87.11
the Pricipal has elected to self-insure its liability for benefits under Iowa
Code chs. 85, 58A, 85B and 86, and has applied to The Insurance Division of Iowa
for a Certificate of Relief from Insurance:

          NOW, THEREFORE, the conditions of this obligation are such that if the
said Principal shall pay and furnish the benefits under Iowa Code chs. 86, 85A,
85B and 86, then this obligation shall be null and void, otherwise to remain in
full force and effect, subject, however, to the following express conditions:

          1.       The liability of the Surety under this obligation shall be
the same as the continuing liability of the Principal for the payment of said
benefits, but in no event shall the total liability of the Surety exceed the
penal amount heretofor stated herein,

          2.       The liability of the Surety under this bond shall cover and
extend to all past, present, existing and potential liability of said Principal,
as a self-insurer, to the extent of the penal sum herein named, without regard
to specific injuries, date or dates of injuries, happenings or events.

          3.       This bond shall be continuous in form and shall remain in
full force and effect unless terminated in the manner hereinafter provided.

          4,       This bond may be terminated at any time by the Surety upon
giving thirty (30) days written notice by registered or certified mail to the
Insurance Division of Iowa, and to the Principal herein named, in which event
the liability of the Surety, shall, at the expiration of said thirty (30) days
from receipt of said notice by said Division cease and determine, expiration of
said thirty (30) days; it being expressly understood and agreed that the Surety
shall be liable for default of the Principal in fully discharging all past,
present, existing and potential liability of said Principal as a self-insurer.

          5.       it is expressly understood and agreed that in the event said
Principal shall suspend payment or shall become insolvent as defined in Iowa
Adninistrative Code 191–57.2(5) or a receiver shall be appointed for its
business and the said Principal shall fail to pay any award or Awards or Orders
that shall. be rendered against it by the Industrial Commissioner of Iowa,
within thirty (30) days after the same becomes or become final, said Surety
shall forthwith pay to the extent of its liability under this bond said
determinations, Award, Awards or Orders upon the Order of The Insurance
Commissioner of Iowa without regard to any proceedings for liquidaton of said
Principal.

          6.       The insolvency, bankruptcy or receivership of the Principal
shall not relieve the Surety from its obligations under this bond.

          7.       In the event of change in the legal entity of the Principal,
the Principal shall immediately notify the Insurance Division of Iowa and the
Surety agrees to notify forthwith the Division in writing of any such change as
soon as it receives notice or any knowledge thereof; provided, however, the
Surety shall not be liable for the obligations of the new entity unless it
consents thereto in writing.

          8.       The undersigned are held and firmly bound for the payment of
all legal costs, including reasonable attorney fees, incurred in all or any
actions or proceedings taken to enforce payment of this bond, or payment or any
Award or Judgment rendered against the undersigned Surety, on account of the
execution by it of this bond, and for payment of all claimed administration
costs including fees of administrators, adjusters, and attorneys retained or
appointed by the Insurance Division of Iowa.

          IN WITNESS WHEREOF, the parties hereto have caused their names to be
signed and this instrument to be sealed by the respective parties thereunto duly
authorized this 5th day of January,, 2001 .

This bond is effective January 1, 2001.

ATTEST: Labor Ready Midwest, Inc.   Principal       /s/ Steven Cooper BY: /s/
Ronald L. Junck, President            (Name) (Title)     ATTEST: Fidelity and
Deposit Company of Maryland Surety   Surety   /s/ Krista M. Stromberg,
Attorney-in-Fact BY: /s/ Patrick D. Dineen, Attorney-in-Fact            (Name)
(Title)

 